 Case 1:20-cv-00680-RBJ Document 1 Filed 03/12/20 USDC Colorado Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

JOHN GANDARA, on behalf of himself and)
others similarly situated,            )              CASE NO.:
                                      )
              Plaintiff,              )
                                      )              JUDGE
       v.                             )
                                      )              COLLECTIVE ACTION COMPLAINT
CORECIVIC OF TENNESSEE, LLC           )
                                      )              JURY DEMAND INCLUDED HEREON
              Defendant.              )
                                      )


       For his Collective Action Complaint against CoreCivic of Tennessee, LLC, Plaintiff John

Gandara states and alleges as follows:

                                         INTRODUCTION

        1.      This case challenges policies and practices of Defendant that violated the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219.

        2.      Plaintiff brings this case as an FLSA “collective action” pursuant to 29 U.S.C.

§ 216(b), which provides that an action to recover the liability prescribed by the FLSA may be

maintained against any employer by any one or more employees for and on behalf of himself

and other employees similarly situated. Plaintiff brings this case on behalf of himself and other

“similarly-situated” persons who may join this case pursuant to § 216(b).

                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C.

§ 1331 and 29 U.S.C. § 216(b).
Case 1:20-cv-00680-RBJ Document 1 Filed 03/12/20 USDC Colorado Page 2 of 7




         4.      Venue is proper in this judicial district and division pursuant to 28 U.S.C.

§1391(b) because a substantial part of the events or omissions giving rise to Plaintiff’s claims

occurred here.

                                             PARTIES

         5.      Plaintiff is a resident of Colorado who was employed by Defendant as correctional

officer within the last three years.

         6.      Defendant Core Civic of Tennessee, LLC is a for-profit limited liability company

organized under the laws of Tennessee.

         7.      Defendant operates dozens of correctional facilities throughout the country

including at least four in Colorado: Bent County Correctional Facility in Las Animas; Huerfano

County Correctional Center in Walsenburg; Crowley County Correctional Facility in Olney

Springs; and, Kit Carson Correctional Center in Burlington.

         8.      Defendant is in the business of operating private prisons and employed Plaintiff

at its Bent County Correctional Facility during all times relevant to this Complaint.

         9.      At all times relevant, Defendant was an “employer” within the meaning of the

FLSA, 29 U.S.C. § 203(d).

         10.     At all times relevant, Defendant was an “employer” within the meaning of the

FLSA, 29 U.S.C. § 203(d).

                                   FACTUAL ALLEGATIONS

        11.      At all times relevant to this Complaint, Defendant employed Plaintiff and other

similar situated correctional officers in a non-exempt hourly capacity.

        12.      During all times relevant to this Complaint, Plaintiff and other similarly situated

correctional officers frequently worked in excess of 40 hours per week.


                                                  2
Case 1:20-cv-00680-RBJ Document 1 Filed 03/12/20 USDC Colorado Page 3 of 7




        13.        Defendant’s correctional officers are responsible for the custody and discipline

of detainees held at Defendant’s facilities.

        14.        Among other duties, the correctional officers search for contraband and provide

security, count, feed, and supervise detainees.

                       Defendant Fails to Compensate Correctional Officers
                       for Completing Security Screenings Before Each Shift

        15.        At the beginning of each shift, prior to clocking in, Defendant requires Plaintiff

and other similarly situated correctional officers to undergo a security screening.

        16.        During the security screening the correctional officers empty their pockets,

remove their shoes, belts, and jackets and all metal objects, empty their bags, and submit any

personal items in their possession for inspection.

        17.        The correctional officers then walk through a metal detector before reclaiming

their possessions and donning their shoes, belts, and jackets.

        18.        Defendant requires the correctional officers to undergo this screening for the

purposes of safety, and to prevent officers from inadvertently or intentionally bringing contraband

into the prison.

        19.        Keeping weapons and other contraband out of the prison is necessarily tied to the

correctional officers’ work of providing prison security and searching for contraband.

        20.        Thus, undergoing security screenings is integral and indispensable to the officers’

principal job-related activities.

        21.        Defendant, however, fails to compensate Plaintiff and similarly situated

correctional officers for time spent undergoing pre-shift security screenings.

        22.        Practices at all four of Defendant’s Colorado facilities are identical in material

respects.

                                                    3
Case 1:20-cv-00680-RBJ Document 1 Filed 03/12/20 USDC Colorado Page 4 of 7




          23.    Defendant’s failure to compensate Plaintiff and the similarly situated correctional

officers resulted in unpaid overtime in violation of the FLSA. See, Aguilar, et al. v. Management

& Training Corporation, 2020 U.S. App. LEXIS 3339 (10th Cir. Feb. 4, 2020) (pre-shift security

screenings of corrections officers are integral and indispensable under Busk and therefore must be

counted as hours worked for purposes of computing overtime).

                           COLLECTIVE ACTION ALLEGATIONS

          24.    Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          25.    Defendant maintains private prison facilities nationwide.

          26.    Plaintiff bring this case as an FLSA “collective action” pursuant to 29 U.S.C.

§ 216(b), which provides that an action to recover the liability prescribed by the FLSA may be

maintained against any employer by any one or more employees for and in behalf of himself or

themselves and other employees similarly situated.

          27.    The Potential Opt-Ins who are “similarly situated” to Plaintiff with respect to

Defendant’s FLSA violations consist of:

                All current and former correctional officers employed by Defendant
                at any of its locations in Colorado within the three years preceding
                this action.

          28.    Such persons are “similarly situated” with respect to Defendant’s FLSA

violations in that all were non-exempt employees of Defendant, all were subjected to and

injured by Defendant’s unlawful practice of failing to pay for pre-shift work resulting in unpaid

overtime, and all have the same claims against Defendant for unpaid overtime compensation as

well as for liquidated damages, attorneys’ fees, and costs.




                                                  4
Case 1:20-cv-00680-RBJ Document 1 Filed 03/12/20 USDC Colorado Page 5 of 7




          29.    Conditional certification of this case as a collective action pursuant to 29 U.S.C.

§ 216(b) is proper and necessary so that such persons may be sent a Court-authorized

notice informing them of the pendency of this action and giving them the opportunity to “opt

in.”

          30.    The persons similarly situated to Plaintiff are readily identifiable through the

payroll records Defendant was required to maintain pursuant to the FLSA.

                                         COUNT ONE
                                   (FLSA Overtime Violations)
          31.    Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          32.   Plaintiff brings this claim for violation of the FLSA’s overtime provisions on

behalf of himself and the Potential Opt-Ins who may join this case pursuant to 29 U.S.C. §

216(b). Plaintiff’s written consent to become a party to this action pursuant to § 216(b) is being

filed with the Court as Exhibit 1 to this Complaint.

          33.    The FLSA requires that Defendant’s non-exempt hourly employees receive

overtime compensation for all hours worked in excess of 40 in a workweek.

          34.    Plaintiff and the Potential Opt-Ins should have been paid overtime

compensation at the rate of one-half times their regular rate of pay for all hours worked in

excess of 40 hours per workweek.

          35.    Defendant failed to pay the overtime compensation to Plaintiff and the Potential

Opt-Ins.

          36.    By engaging in that practice, Defendant willfully violated the FLSA and

regulations thereunder that have the force and effect of law.




                                                  5
Case 1:20-cv-00680-RBJ Document 1 Filed 03/12/20 USDC Colorado Page 6 of 7




       37.     As a result of Defendant’s violations of the FLSA, Plaintiff and the Potential

Opt-Ins were injured in that they did not receive overtime compensation due to them pursuant

to the FLSA. 29 U.S.C. § 216(b) entitles them to an award of “unpaid overtime compensation”

as well as “an additional equal amount as liquidated damages.” Section 216(b) further

provides that “[t]he court … shall, in addition to any judgment awarded to the plaintiff or

plaintiffs, allow a reasonable attorney’s fee to be paid by the Defendants, and costs of the

action.”

                                 PRAYER FOR RELIEF


       WHEREFORE, Plaintiff, and all similarly situated employees, collectively pray that this

Honorable Court:

       A.     Conditionally certify this case as an FLSA “collective action” pursuant to 29

              U.S.C. § 216(b) and direct that Court-approved notice be issued to similarly

              situated persons informing them of this action and enabling them to opt in;

       B.     Enter judgment against Defendant and in favor of Plaintiff and the Opt-Ins;

       C.     Award compensatory damages to Plaintiff and the Opt-Ins in the amount of their

              unpaid wages, as well as liquidated damages in an equal amount; and

       D.     Award Plaintiff and the Opt-Ins pre-judgment and post-judgment interest at the

              statutory rate;

       E.     Award Plaintiff and the Opt-Ins costs and attorney’s fees incurred in prosecuting

              this action and such further relief as the Court deems equitable and just.




                                                6
Case 1:20-cv-00680-RBJ Document 1 Filed 03/12/20 USDC Colorado Page 7 of 7




                                             Respectfully submitted,
                                             NILGES DRAHER LLC

                                             /s/ Hans A. Nilges
                                             Hans A. Nilges (076017)
                                             Shannon M. Draher (0074304)
                                             7266 Portage street, N.W. Suite D
                                             Massillon, OH 44646
                                             Telephone:     (330) 470-4428
                                             Facsimile:     (330) 754-1430
                                             Email: hans@ohlaborlaw.com
                                                    sdraher@ohlaborlaw.com



                                       JURY DEMAND

     Plaintiff hereby demands a trial by jury on all claims so triable.

                                             /s/ Hans A. Nilges
                                             Hans A. Nilges

                                             Counsel for Plaintiff




                                                7
